DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Claim 9, 13, 18-19 as rejected under 35 U.S.C. 103 as being unpatentable over Nishitsuji (JPH02190379A - of record by Applicant, translation made of record by Examiner) in view of Fujita (JP2016009634A)
	Applicant argues that Nishitsuji and Fujita fail to disclose or suggest the features recited in amended independent claim 9 whereby the photothermal conversion layer is formed using an ink on a part of at least one surface of an ink receiving layer of the thermal expansion sheet, and whereby the ink receiving layer is provided on the thermal expansion layer and contains porous silica or polyvinyl alcohol.
Examiner Applicant’s arguments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Sato (US 6096418 A), which teaches that “porous silica particles are contained in the ink receiving layer to improve ink absorption, is known.” (C1L32-35).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishitsuji (JPH02190379A - of record by Applicant, translation made of record by Examiner) in view of Fujita (JP2016009634A) and further in view of Sato (US 6096418 A).
Nishitsuji teaches color thermal expansion printing using a transparent thermal expansion ink, but not the claimed ink. Fujita teaches a transparent thermal expansion ink as claimed. Sato teaches silica for ink retention.
In reference to claim 9, Nishitsuji discloses a manufacturing method for manufacturing a shaped object by using a photothermal conversion layer for causing expansion of at least a portion of a thermal expansion layer of a thermal expansion sheet (“raised upon irradiation with light” [Abstract]. See Fig 1-2), the manufacturing method comprising: 

    PNG
    media_image1.png
    456
    350
    media_image1.png
    Greyscale

forming the photothermal conversion layer using an ink on at least one surface of the thermal expansion sheet, the ink comprising (i) an inorganic infrared absorbing agent having a higher absorptivity in at least one region of an infrared light spectrum than in a visible light spectrum (“ink comprises antimony-containing tin oxide or tin-containing indium oxide” [Abstract]), and (ii) a base that is transparent to visible light (“transparent ink 5 is applied to the surface of the image 4 in only the areas in which a three-dimensional image is to be formed” [Abstract]. If the ink is transparent, then it must comprise a transparent base.)
wherein a color difference ~E*ab is less than or equal to 3.2, the color difference being calculated using L *a*b* color coordinates, and the color difference occurring between (i) the photothermal conversion layer formed using the ink on the at least one surface of the thermal expansion sheet and (ii) the at least one surface of the thermal expansion sheet (“transparent ink 5 is applied to the surface of the image 4 in only the areas in which a three-dimensional image is to be formed. The ink comprises antimony-containing tin oxide or tin-containing indium oxide. In this case, only the parts coated with the ink 5 are raised upon irradiation with light, and this process is not particularly affected by the colors at the parts where the color image 4 is formed” [Abstract].
In other words, applying a transparent ink would result in a Lab color difference ~E*ab would be less than or equal to 3.2.
If the ink is transparent, then there would not be a color difference between the region where the photothermal conversion layer is formed and a region where the ink receiving layer is exposed from the photothermal conversion layer, and the Lab color difference ~E*ab would be less than or equal to 3.2.)
Nishitsuji teaches the ink is transparent and comprises  antimony-containing tin oxide or tin-containing indium oxide.
Nishitsuji does not teach that the inorganic infrared absorbing agent comprises at least one of cesium tungsten oxide and lanthanum hexaboride.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, photothermal conversion layer having a visible light transmission property [Abstract], Fujita discloses that a transparent infrared absorbing layer can be formed using a similar process of
forming the photothermal conversion layer using an ink on at least one surface of the thermal expansion sheet, the ink comprising (i) an inorganic infrared absorbing agent having a higher absorptivity in at least one region of an infrared light spectrum than in a visible light spectrum, and (ii) a base that is transparent to visible light.,
(“  A coating process in which an ink containing infrared absorbing particles, a dispersant, a solvent, and a binder component is coated on a substrate.” [Pg. 7]
“The binder component is not particularly limited, and any binder component can be used. However, in this embodiment, since it aims at providing the photothermal conversion layer provided with visible-light transmittance, it is preferable to use the binder component excellent in visible-light transmittance when it becomes solid” [Pg. 6]
“infrared absorbing particles, a material capable of absorbing the laser light and generating heat when the light-to-heat conversion layer is irradiated with the laser light can be selected. However, since the light-to-heat conversion layer of the present embodiment has a visible light transmission property, it is preferable that the infrared absorptive particles also be a material having a high transmission property for light in the visible region” [Pg. 3])
and
wherein the inorganic infrared absorbing agent comprises at least one of cesium tungsten oxide and lanthanum hexaboride (“infrared absorption particle is selected from a tungsten oxide particle” [Abstract]
“hexagonal cesium tungsten oxide particles can be more preferably used as the composite tungsten oxide particles” [Pg. 5]
“even when a sufficient amount of hexagonal cesium tungsten oxide particles is added to the photothermal conversion layer to absorb light in the near-infrared region, the light transmittance particularly in the visible region can be maintained high” [Pg. 5])
 The combination would be achievable by integrating the infrared absorbing agent of Fujita in to the method of Nishitsuji. They could substitute for or add to the infrared absorbing agent of Nishitsuji.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the inorganic infrared absorbing agent comprises at least one of cesium tungsten oxide and lanthanum hexaboride.
A person having ordinary skill in the art would have been specifically motivated to integrate the infrared absorbing agent of Fujita in to the method of Nishitsuji by substituting or addition to the infrared absorbing agent of Nishitsuji in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
A person having ordinary skill in the art would have been further specifically motivated to replace the infrared absorbing agent of Nishitsuji with the infrared absorbing agent of Fujita because Fujita demonstrates that the tungsten oxide particles provide superior performance compared to antimony oxide particles (Example 1 vs Comparative Example 1). 
The combination does not teach the ink receiving layer being provided on the thermal expansion layer and containing porous silica or polyvinyl alcohol.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, ink retention, Sato discloses that “porous silica particles are contained in the ink receiving layer to improve ink absorption, is known.” (C1L32-35).
The combination would be achievable by providing porous silica particles to the sheet where ink would be applied.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the ink receiving layer being provided on the thermal expansion layer and containing porous silica or polyvinyl alcohol.
A person having ordinary skill in the art would have been specifically motivated to provide porous silica particles to the sheet where ink would be applied in order to “improve ink absorption” as taught by Sato (C1L32-35), and/or to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 13, the cited prior art discloses the method as in claim 9.
Nishitsuji further discloses printing a color image on one surface of the thermal expansion sheet (“the required color image is formed by color printing” [0001] near top of Pg. 2 and “a required color image 4 is formed by color printing… the transparent ink … allows the color image 4 on the lower surface to be seen through as it is used” [Example / Pg. 3])
printing a color image on one surface of the thermal expansion sheet, wherein the printing of the color image is performed before the forming of the photothermal conversion layer on the one surface (Fig 1-2 shows the ink is applied on the color image).
	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishitsuji (JPH02190379A - of record by Applicant, translation made of record by Examiner) in view of Fujita (JP2016009634A) in view of Sato (US 6096418 A) and further in view of Shigeaki (JP 2001150812 A - of record)
	In reference to claim 12, the cited prior art discloses the method as in claim 9.
Nishitsuji further discloses printing a color image on one surface of the thermal expansion sheet (“the required color image is formed by color printing” [0001] near top of Pg. 2 and “a required color image 4 is formed by color printing”), but does not specify wherein the forming of the photothermal conversion layer on the one surface and
the printing of the color image are simultaneous.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, photothermal conversion layer with color (“an image pattern that is colored with a black toner to the sheet … by irradiating light including infrared rays to the image pattern, heat is generated in an image pattern, the microcapsules to expand in the heat.” [P0003] as shown in annotated Figure below). Shigeaki discloses that it is possible to print the photothermal conversion layer on the one surface and the printing of the color image simultaneously (“Rotary developing device 22, the three primary colors of colorants C (cyan), M (magenta), Y (yellow), constituting the developing devices 22a with color toner, 22b, 22c, 22d in the K (black) that has been. This toner is used as a material that absorbs infrared.” [P0055]. The developing device printer is shown in Fig 19.)


    PNG
    media_image2.png
    539
    931
    media_image2.png
    Greyscale

The combination would be achievable by using a printer to simultaneously apply the photothermal conversion layer on the one surface and the color image.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the invention such that the forming of the photothermal conversion layer on the one surface and the printing of the color image are simultaneous.
A person having ordinary skill in the art would have been specifically motivated to use a printer to simultaneously apply the photothermal conversion layer on the one surface and the color image in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744